DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I comprising Claims 1-17, and species C comprising claim 10, in the reply filed on 11/11/2022 is acknowledged. Claims 1-22 are pending in the application. Claims 8-9, 11 and 18-22 are withdrawn from consideration.  Claims 1-7, 10 and 12-17 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-5 and 7-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 15 and 17 recite “an optically detectable substance, different from the luminescent dye, for marking the sensor membrane” without specifically defining the location of the substance, which renders the claims unclear and indefinite, since it is not apparent as how is the sensor membrane marked. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tscherner et al. (US 2015/0147231, IDS) (Tscherner) in view of Nguyen et al. (CN 101297190)(Nguyen).
Regarding claim 1, Tscherner discloses a sensor membrane for an optochemical sensor for determining a measurand correlating with a concentration of an analyte in a measuring fluid (abstract), the sensor membrane comprising:
a functional layer comprising a first polymer matrix doped with a luminescent dye (2) whose emissivity after excitation with electromagnetic radiation can be changed by the analyte (Fig. 2, par [0043]);
a second polymer matrix (3) in which the functional layer is at least partially encapsulated and which is permeable to the analyte at least in a subregion adjacent the measuring fluid and adjacent to the functional layer (Fig. 2, par [0043]).
Tscherner does not specifically disclose an optically detectable substance, different from the luminescent dye, for marking the sensor membrane. However, Nguyen discloses an optically detectable substance for marking the sensor (par [0009]). Nguyen teaches that the measured luminescent intensity of the optically detectable substance compared with the predetermined intensity provides an authenticity of the system (par [0009]). At time before the filing it would have been obvious to one of ordinary skill in the art to include an optically detectable substance, different from the luminescent dye, for marking the sensor membrane, in order to provide an authenticity of the sensor membrane.
Regarding claim 2, Tscherner discloses that wherein the functional layer is a layer having one or more island-shaped functional layer elements (Fig. 1b, par [0041]).
Regarding claim 3, Tscherner discloses that wherein the second polymer matrix (3) includes a same polymer material as the first polymer matrix (Fig. 2, par [0043]).
Regarding claim 4, Tscherner discloses that wherein the sensor membrane comprises a layer stack with a front-side exterior surface intended for contact with the measuring fluid and a back-side exterior surface connected to a substrate (2) (Fig. 2b, par [0043]).
Regarding claim 5, Tscherner discloses that wherein the second polymer matrix (3) encapsulates the functional layer (2) such that a first layer of the second polymer matrix covers the functional layer and a second layer of the second polymer matrix is disposed between the functional layer (2) and the substrate (4), and wherein the first layer and the second layer of the second polymer matrix are chemically and/or physically connected to one another in a region surrounding the functional layer (Fig. 2, par [0043]).
Regarding claim 6, as has been discussed regarding in claim 1 above, Tscherner-Nguyen fairly suggests that wherein the first layer and/or the second layer of the second polymer matrix are/is doped with the optically detectable substance to mark the sensor membrane.
Regarding claim 7, Tscherner-Nguyen fairly suggests that wherein, in addition to being doped with the luminescent dye, the first polymer matrix of the functional layer is further doped with the optically detectable substance to mark the sensor membrane (Nguyen, par [0009]).
Regarding claim 12, Tscherner discloses that wherein the functional layer is covered with a protective supporting and/or insulating layer (7) that is permeable to the analyte (Fig. 4, par [0047]).
Regarding claim 13, Tscherner discloses that wherein the protective, supporting and/or insulating layer (7) is at least partially embedded in the second polymer matrix (3) covering the functional layer (Fig. 4, par [0047]).
Regarding claim 14, Tscherner discloses that wherein the protective, supporting and/or insulating layer (7) is formed from a polymer doped with a pigment (par [0047]).
Regarding claim 15, Tscherner discloses a membrane cap for an optochemical sensor (Fig. 2), the membrane cap comprising:
a sensor membrane comprising:
a functional layer (2) comprising a first polymer matrix doped with a luminescent dye whose emissivity after excitation with electromagnetic radiation can be changed by the analyte (Fig. 2, par [0043]);
a second polymer matrix (3) in which the functional layer is at least partially encapsulated and which is permeable to the analyte at least in a subregion adjacent the measuring fluid and adjacent to the functional layer (Fig. 2, par [0043]); and
a housing, wherein the sensor membrane is disposed on a front side of the housing (Fig. 5, par [0050]).
Tscherner does not specifically disclose an optically detectable substance, different from the luminescent dye, for marking the sensor membrane. However, Nguyen discloses an optically detectable substance for marking the sensor (par [0009]). Nguyen teaches that the measured luminescent intensity of the optically detectable substance compared with the predetermined intensity provides an authenticity of the system (par [0009]). At time before the filing it would have been obvious to one of ordinary skill in the art to include an optically detectable substance, different from the luminescent dye, for marking the sensor membrane, in order to provide an authenticity of the sensor membrane.
Regarding claim 16, Tscherner discloses that wherein the housing is configured to be detachably connected to a sensor body on a side of the housing opposite the front side (Fig. 5, par [0050]).
Regarding claim 17, Tscherner discloses an optochemical sensor for determining a measurand correlating with a concentration of an analyte in a measuring fluid (abstract), the sensor comprising:
a sensor membrane comprising:
a functional layer (2) comprising a first polymer matrix doped with a luminescent dye whose emissivity after excitation with electromagnetic radiation can be changed by the analyte (Fig. 2, par [0043]);
a second polymer matrix (3) in which the functional layer is at least partially encapsulated and which is permeable to the analyte at least in a subregion adjacent the measuring fluid and adjacent to the functional layer (Fig. 2, par [0043]); and
a probe housing including at least one immersion region adapted for immersion into the measuring fluid, wherein the sensor membrane is disposed in the immersion region of the probe housing (Fig. 5, par [0050]);
a radiation source (13) disposed in the probe housing and configured to irradiate excitation radiation into the sensor membrane (Fig. 5, par [0051]);
a radiation receiver disposed in the probe housing and configured to receive radiation emitted by the luminescent dye and/or the optically detectable substance (Fig. 5, par [0051]); and
a sensor circuit disposed in the probe housing and configured to control the radiation source, to receive signals from the radiation receiver and to generate and output signals based on the received signals from the radiation receiver (inherent).
Nguyen specifically discloses radiation source, radiation receiver and sensor circuit for measuring the luminescence (Fig. 3, par [0059][0061]).
Tscherner does not specifically disclose an optically detectable substance, different from the luminescent dye, for marking the sensor membrane. However, Nguyen discloses an optically detectable substance for marking the sensor (par [0009]). Nguyen teaches that the measured luminescent intensity of the optically detectable substance compared with the predetermined intensity provides an authenticity of the system (par [0009]). At time before the filing it would have been obvious to one of ordinary skill in the art to include an optically detectable substance, different from the luminescent dye, for marking the sensor membrane, in order to provide an authenticity of the sensor membrane.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tscherner in view of Nguyen  as applied to claims 1-7 and 12-17 above, and further in view of Wang et al. (C.R.Chime, 2010) (Wang).
Regarding claim 10, Nguyen does not specifically disclose that wherein the optically detectable substance comprises one or more inorganic luminescent pigments that consist of an inorganic solid, which itself exhibits donor acceptor luminescence or charge transfer luminescence, or is doped with one or more luminescent ions, the one or more luminescent ions being selected from the group consisting of Er3+, Tm2+, Tm3+, Yb2+, Yb3+, Ti3+, V2+, V3+, V4+, Mn2+, Mn3+, Mn4+, Fe3+, Fe4+, Fe5+, Co3+, Co4+, Ni2+, Cu+, Ru2+, Ru3+, Pd2+, Ag+, Ir+, Pt2+ and Au+. However, Wang teaches that the optically detectable substance comprises one or more inorganic luminescent pigments that consist of an inorganic solid (LiYF4), which itself exhibits donor acceptor luminescence or charge transfer luminescence, or is doped with one or more luminescent ions, the one or more luminescent ions being selected from the group consisting of Er3+, Tm2+, Tm3+, Yb2+, Yb3+, Ti3+, V2+, V3+, V4+, Mn2+, Mn3+, Mn4+, Fe3+, Fe4+, Fe5+, Co3+, Co4+, Ni2+, Cu+, Ru2+, Ru3+, Pd2+, Ag+, Ir+, Pt2+ and Au+(abstract). Wang teaches that “Over the past decade, lanthanide-doped nanoparticles have left their mark as efficient luminescent nanomaterials” (page 731, par 1) and “The color output of the upconversion emission can be precisely manipulated by varying doping composition and concentration, providing potential applications for multiplex biological labeling and imaging” (page 736, par 2). It would have been obvious to one of ordinary skill in the art to use one or more inorganic luminescent pigments that consist of an inorganic solid, which itself exhibits donor acceptor luminescence or charge transfer luminescence, or is doped with one or more luminescent ions, the one or more luminescent ions being selected from the group consisting of Er3+, Tm2+, Tm3+, Yb2+, Yb3+, Ti3+, V2+, V3+, V4+, Mn2+, Mn3+, Mn4+, Fe3+, Fe4+, Fe5+, Co3+, Co4+, Ni2+, Cu+, Ru2+, Ru3+, Pd2+, Ag+, Ir+, Pt2+ and Au+ as the optically detectable substance, in order to achieve the efficient luminescence labeling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797